t c memo united_states tax_court asa investerings partnership alliedsignal inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jerome b libin steuart h thomsen david a roby jr william s corey robert s chase ii alexa temple dubert and h karl zeswitz jr for petitioner jill a frisch anne o hintermeister leslie j spiegel peter j graziano james m guiry and robert a baxer for respondent memorandum findings_of_fact and opinion foley judge respondent issued asa investerings - -2 partnership asa a notice of final_partnership_administrative_adjustment fpaa that reflected adjustments to asa's partnership return for taxable years which ended on date date date and date on date alliedsignal inc alliedsignal asa's tax_matters_partner petitioned the court to redetermine respondent's adjustments to partnership items asa was created by alliedsignal alliedsignal investment corp barber corp n v and dominguito corp n v the primary issue for decision is whether these corporations formed a valid partnership for federal_income_tax purposes we hold that they did not unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found on the date alliedsignal filed the petition asa had no principal_place_of_business because it had previously ceased operations i alliedsignal and the merrill lynch proposal alliedsignal a delaware corporation is a manufacturing company that produces aerospace and automotive products it was formed in date when allied corp merged with the signal companies inc - -3 in date alliedsignal decided to sell its interest in union texas petroleum holdings inc utp an oil gas and petrochemical company alliedsignal expected to sell its interest before date and to realize a capital_gain of approximately dollar_figure robert luciano a member of alliedsignal's board_of directors the board informed alliedsignal's chief financial officer john barter that merrill lynch co inc merrill lynch an investment bank had developed a tax proposal that could create capital losses to shelter alliedsignal's anticipated capital_gain mr luciano who also served on merrill lynch's board_of directors further explained that he was associated with another corporation that had participated in a similar merrill lynch-designed transaction alliedsignal decided to get more information about the proposal in date e s p das merrill lynch's vice- chairman of investment banking and other merrill lynch representatives described the plan to roger matthews alliedsignal's assistant treasurer and other alliedsignal representatives the proposal according to merrill lynch's representatives included the following steps a partnership is formed by alliedsignal with a foreign_partner not subject_to u s taxation the partnership is capitalized with cash contributions primarily from the foreign_partner who would be the majority partner after the initial contributions - -4 the partnership purchases high-grade floating-rate private_placement notes ppns which include put options permitting the notes to be sold to the issuer at par the partnership sells the ppns for consideration consisting of percent cash and percent libor- indexed installment notes libor notes the partnership reports the sale of the ppns using the installment_method under sec_453 the gain is allocated according to each partner's partnership_interest ie the foreign_partner recognizes most of the gain the partnership purchases high-grade financial instruments income on such instruments is allocated among the partners alliedsignal buys a portion of the foreign partner's interest and becomes the majority partner the partnership distributes the libor notes to alliedsignal and cash to the foreign_partner alliedsignal sells the libor notes the partnership liquidates within to months of formation merrill lynch's representatives explained that the ppn sale could be reported pursuant to the installment_sale rules under these rules a small fraction of the ppns' basis would be used to calculate the gain on the sale and the remaining basis would be allocated to the libor notes thus the ppn sale would create a large capital_gain and the libor note sale would create a large libor london interbank offering rate is the interest rate that most international banks dealing in eurodollars charge each other for large loans the contingent obligations are called libor notes because payments are based on the product of libor times a notional amount - -5 capital_loss the tax-exempt foreign_partner would be allocated most of the capital_gain and alliedsignal would realize the capital_loss merrill lynch representatives further explained that the proposal was a package deal merrill lynch would serve as the partnership' sec_2 financial adviser and for a dollar_figure million fee recruit the foreign_partner and arrange for the issuance and sale of the ppns and libor notes to ensure a market for such issuance and sale merrill lynch would structure and enter into the requisite swap transactions merrill lynch would also serve as the partnership's financial intermediary earning an additional dollar_figure to dollar_figure on the ppn sale and dollar_figure to dollar_figure on the libor note sale the foreign_partner for its participation in the transaction would charge alliedsignal the greater of dollar_figure or basis points b p on funds advanced to the partnership in addition alliedsignal would pay all of the partnership's expenses merrill lynch estimated that alliedsignal's total expenses for the entire venture4 would be we refer to asa as a partnership and alliedsignal abn asic barber and dominguito as partners these terms are used for convenience and are not intended to have any legal significance one basis point is equal to 100th of percent we refer to the entire series of transactions as the venture this term is used for convenience and is not intended to have any legal significance - -6 between dollar_figure and dollar_figure in date g peter d'aloia alliedsignal's treasurer and vice president of taxes and mr barter presented the plan to edward hennessy alliedsignal's chairman and ceo mr barter and mr d'aloia recommended that mr hennessy approve the plan because of its tax advantages mr hennessy decided that the proposal should be presented at the board's date meeting and that prior to such meeting the board's executive committee should consider the proposal on date the board's executive committee convened and mr d'aloia described the proposal and its essential steps although the foreign partner's identity had not yet been revealed to alliedsignal the executive committee approved the proposal and an initial dollar_figure million contribution two weeks later after a brief presentation of the proposal's potential tax benefits the board approved the venture ii algemene bank netherlands n v prior to date mr matthews was concerned that the venture's success would depend on the post-formation decisions of a foreign_partner whose identity had not yet been revealed to alliedsignal when he expressed this concern to merrill lynch mr das assured him that the foreign_partner would be an aa- or aaa-rated international bank that would participate in the venture at alliedsignal's direction although alliedsignal had - -7 not yet been told merrill lynch had already chosen algemene bank netherlands n v abn to serve as the foreign_partner abn one of the netherlands' largest commercial banks had participated in several similar merrill lynch-designed transactions abn and alliedsignal already had a lending relationship but abn believed it could strengthen that relationship by participating in the venture and being a compliant partner mr johannes den baas vice president of corporate finance for abn new york an abn affiliate was responsible for getting the venture approved in seeking such approval mr den baas followed abn's standard procedures for processing loans in excess of dollar_figure million accordingly the transaction was processed through and approved by abn's north american credit committee foreign credit department and headquarters on date mr den baas sent abn's risk management division a memorandum credit proposal and alliedsignal's financial statements he requested authorization to enter into the venture with alliedsignal form two corporations and lend dollar_figure million to these corporations the corporations would contribute the dollar_figure million to the venture realizing that abn officials would be concerned about repayment dates he attached to the credit proposal the following calendar of events first week of august allied signal inc will purchase dollar_figuremm of the corporations' interests - -8 directly reducing abn's involvement to dollar_figuremm first week of date the corporations' interests will be further reduced by dollar_figuremm either by direct buy-down or distribution of assets from the partnership to dollar_figuremm first week of date the corporations will be taken out of the partnership fully mr den baas described the purpose of the transaction as the same as all the other curacao based partnerships the memorandum further stated alliedsignal inc has a capital_gain tax_liability and this will cure their liability the remuneration will be bps on the loan to the corporations plus a fee directly from allied signal inc to abn new york representing an additional bps over the outstanding amounts bringing the total to bps over libor furthermore allied signal inc will make abn whole for the difference between commercial paper and libor upfront the net_income will be dollar_figure 5mm received partly over time in the loan and partly in fees from allied signal inc abn knew that the partnership's income allocations alone would not provide the requisite return ie b p over libor on funds transferred to the partnership alliedsignal would have to supplement these allocations with direct payments to abn as mr den baas stated in another internal memorandum since the partnership structure itself will not carry the possibilities for a return of b p over libor income will be received by abn new york in upfront payments made by alliedsignal although generally comfortable with the venture abn officials expressed concern regarding a potential loss relating - -9 to the sale of the ppns in an date memorandum mr den baas assured them that any such loss would be added to the value of the libor notes and ultimately borne by alliedsignal when the libor notes were distributed to it abn officials wanted this arrangement included in the partnership_agreement but mr den baas explained that a written_agreement was not feasible of course this arrangement cannot be included in the documentation since in that case it would not be a matter of a general_partnership even a side letter would seriously weaken this position mr den baas further explained that if alliedsignal reneged on its promise to bear any loss relating to the sale abn would not allow the partnership to distribute the libor notes to alliedsignal after receiving these and other assurances the loan-approval committees authorized abn's participation in the venture iii formation of asa a the bermuda agreement in bermuda on april and mr matthews mr den baas and peter h de beer deputy managing director of abn trust company curacao n v abn trust an abn affiliate met together for the first time prior to this meeting merrill lynch carefully explained the proposal to both abn's and alliedsignal's representatives as a result all parties entered the meeting with a detailed understanding of the venture and their respective obligations the negotiations between alliedsignal and abn focused on abn's expected_return and the venture's transaction costs these negotiations culminated in various agreements which we refer to collectively as the bermuda agreement mr matthews and mr den baas agreed that alliedsignal would pay all of the partnership's expenses and that alliedsignal would pay abn a return which we refer to as abn's specified return equal to abn's funding costs ie approximately libor plu sec_75 b p on funds advanced to the partnership abn's specified return consisted of income allocations and alliedsignal's direct payments to abn in essence the direct payments would equal the difference between the specified return and the income allocations the precise amount of the specified return would depend on the amount of abn funds held by the partnership and the amount of time that the partnership held such funds alliedsignal and abn also agreed that abn would receive partial repayment during the partnership's existence ie date and date and full repayment by date mr den baas wanted alliedsignal to pay up-front dollar_figure million of the specified return mr matthews however wanted to delay the payment as long as possible to ensure abn's adherence to the venture's scheduled steps mr den baas and mr matthews discussed various ways to characterize and structure alliedsignal's direct payments to abn ultimately they decided to characterize some of these payments as premiums they further agreed that these premium payments would be made upon the occurrence of certain events b structure and funding of asa on date alliedsignal formed alliedsignal investment corp asic a wholly owned subsidiary on the same day barber corp n v barber and dominguito corp n v dominguito were formed each corporation was owned by two netherlands antilles foundations controlled by abn trust barber was owned by the demian foundation and the freya foundation while dominguito was owned by the aida foundation and the carmen foundation each foundation contributed dollar_figure to its corporation in exchange for big_number shares with a par_value of dollar_figure per share thus barber and dominguito were each capitalized with dollar_figure barber dominguito and abn entered into revolving credit agreements that provided for barber and dominguito to pay abn interest of libor plu sec_30 b p on the loans these loans would be secured_by the stock held by the foundations and thus indirectly by barber's and dominguito's partnership interests barber dominguito and abn also entered into subordinated loan agreements that provided for interest-free loans from abn to barber and dominguito in addition each foundation granted abn an irrevocable option to acquire at par_value the shares of the respective corporation that each foundation owned on date alliedsignal asic barber and dominguito formed asa as a partnership under new york law in april and date they transferred a total of dollar_figure to asa the following chart delineates the amount of funds transferred by each partner amount transferred to asa percentage interest in asa alliedsignal asic dominguito barber dollar_figure big_number big_number big_number the funds that barber and dominguito transferred to asa had been borrowed from abn pursuant to their respective revolving credit agreements c the partnership_agreement on date the partners executed the asa partnership_agreement the partnership_agreement did not incorporate the bermuda agreement but provided guidance in the following areas purpose asa would be organized for the object and purpose of making investments in notes bonds debentures and other interest bearing instruments owning managing and supervising such investments sharing the profits and losses therefrom and engaging in such activities necessarily incidental or ancillary thereto the partnership is also being organized to enable alliedsignal and asic to reduce their credit risk exposure on investments while obtaining a yield in excess of what they could obtain from u s treasury securities and to enable barber and dominguito to earn a rate of return in excess of the rate available on direct investments in the securities which the partnership plans to purchase management asa would be governed by a partnership committee consisting of mr matthews representing alliedsignal and asic and mr de beer representing barber and dominguito an act of the partnership committee generally would require the consent of partners whose partnership percentages totaled at least percent income allocations generally asa's net_income would be allocated as follows if the combined capital of barber and dominguito exceeded percent of the capital of all the partners income would be allocated first to alliedsignal and asic in an amount limited to their invested capital multiplied by the 90-day treasury bill rate plus b p then to barber and dominguito in an amount limited to their invested capital multiplied by libor plu sec_1 b p and the balance to each partner in proportion to its respective partnership_interest if barber's and dominguito's combined capital did not exceed percent net_income would be allocated in proportion to each partner's interest loss allocations generally asa's losses would be allocated to each partner in proportion to its respective partnership_interest any loss attributable to the bankruptcy of an issuer of a debt_instrument however would be allocated as follows if the combined capital of barber and dominguito exceeded percent of the capital of all the partners loss would be allocated first to barber and dominguito to the extent of the positive balance in their book capital accounts then to alliedsignal and asic to the extent of the positive balance in their book capital accounts and the balance to each partner in proportion to its respective partnership_interest if barber's and dominguito's combined capital accounts did not exceed percent such loss would be allocated in proportion to each partner's interest capital contributions no interest would be paid on any capital contributions to the partnership and capital accounts would be maintained in accordance with sec_1_704-1 income_tax regs d miscellaneous asa matters asa engaged merrill lynch as its financial adviser eg merrill lynch calculated the value of asa's investments and n v fides a netherlands antilles affiliate of abn as its investment adviser the curacao office of n v fides was the principal office of asa and all of asa's business was to be conducted at such office pursuant to authorization from n v fides abn opened the asa investerings partnership custody account at abn new york's office and placed asa's commercial paper in abn new york's vault at bankers trust asa adopted a fiscal_year ending on may ie consistent with dominguito's the majority partner's fiscal_year iv asa's transactions a purchase of ppns on date asa purchased dollar_figure million of 5-year ppns with put options exercisable on date of these ppns dollar_figure million were issued by the long term credit bank of japan ltcb and rated aa by standard and poor's the remaining dollar_figure million of ppns was issued by sumitomo bank capital markets inc sumitomo and rated aa by standard poor's merrill lynch induced ltcb to issue the ppns by arranging basis swaps ie the exchange of payments based on one variable interest rate for payments based on another variable interest rate that converted ltcb's cost of capital for issuing the ppns to an attractive sub-libor interest rate these swaps provided that merrill lynch would pay ltcb an amount equal to the coupon rate of the ltcb ppns in exchange ltcb paid merrill lynch a sub-libor rate on the face_amount of the ppns b sale of ppns and acquisition of libor notes on date the asa partnership committee met in bermuda and adopted a resolution authorizing and directing the sale of the ppns for consideration consisting of approximately percent cash and percent libor notes between may and asa sold the ppns to mitsubishi bank ltd mitsubishi and banque francaise du commerce exterieur bfce standard and poor's rated mitsubishi aa and bfce aaa in exchange for the ppns asa received dollar_figure and libor notes asa used the dollar_figure to purchase time deposits and 30-day commercial paper the libor notes had a total notional_principal_amount of dollar_figure each of the libor notes required quarterly payments of an amount equal to 3-month libor ie determined at the beginning of each payment period multiplied by approximately percent of the note's notional_principal_amount payments were to commence on date and end on date abn entered into a complex series of merrill lynch-designed swap transactions involving itself barber dominguito and merrill lynch these swaps fully hedged abn's interest rate risk relating to the libor notes merrill lynch also structured and entered into swap transactions with mitsubishi and bfce to induce their participation in the venture cost of selling the ppns merrill lynch initially told alliedsignal that the sale of the ppns would cost between dollar_figure and dollar_figure on date days before the executive committee meeting merrill lynch told alliedsignal that the ppn sale would cost approximately dollar_figure merrill lynch ultimately imposed a cost of dollar_figure on the ppn sale this cost was imposed through a reduction in the value of the consideration received by asa ie the dollar_figure notional_principal_amount of the libor notes would have been greater without the cost merrill lynch valued the libor notes at dollar_figure which was calculated as follows face_amount less b p cost net amount plus accrued interest less cash_value dollar_figure big_number big_number big_number big_number big_number on its partnership books asa recorded the libor notes' value at dollar_figure ie adding dollar_figure attributable to the cost of the ppns sale to the dollar_figure fair_market_value of the libor notes installment_sale reporting because the libor notes provided for quarterly payments that varied with libor asa could not determine the ppns' aggregate selling_price by the end of its date taxable_year pursuant to sec_15a_453-1 temporary installment_sales regs fed reg date asa used the installment_method for contingent_payment_sales to report the sale of the ppns this regulation provides for the ratable allocation_of_basis over the term of a fixed-term contingent obligation for the taxable_year ending date asa recovered dollar_figure ie of its reported dollar_figure basis in the ppns and reported dollar_figure of capital_gain on the sale ie dollar_figure minus dollar_figure the gain was allocated among the partners as follows asic alliedsignal barber dominguito total percentage interest in asa gain dollar_figure big_number big_number big_number big_number the installment payments would be received on the libor notes over additional partnership taxable years ie date through date v alliedsignal purchases majority interest in asa on date alliedsignal issued dollar_figure million of commercial paper on the same day alliedsignal purchased an additional interest in asa for dollar_figure million alliedsignal purchased percent of asa from barber for dollar_figure and dollar_figure percent of asa from dominguito for dollar_figure the dollar_figure million alliedsignal paid consisted of a dollar_figure payment equal to the value of barber's and dominguito's interest ie dollar_figure percent of dollar_figure and a dollar_figure premium payment alliedsignal paid the dollar_figure to compensate for the shortfall between abn's specified return and barber's and dominguito's income allocations after these purchases the asa interests held by alliedsignal asic barber and dominguito were dollar_figure percent percent percent and dollar_figure percent respectively in anticipation of alliedsignal's purchase asa revalued its assets at dollar_figure this value included the libor notes valued at dollar_figure the value of the libor notes reflected a dollar_figure decrease in value since their acquisition and included dollar_figure attributable to the cost of selling the ppns after the august purchase alliedsignal and merrill lynch entered into five swaps designed to hedge alliedsignal's and asic's combined dollar_figure percent interest in the libor notes swaps one through four were designed to eliminate the yield curve risk ie the risk from the movement of long-term relative to short-term interest rates these swaps required alliedsignal to pay merrill lynch on a quarterly basis a fixed rate times various notional principal amounts in exchange for quarterly payments of 3-month libor on those same amounts the fifth swap required alliedsignal to make quarterly payments of 3-month libor times a certain notional_principal_amount in exchange for quarterly payments of a fixed rate times the same notional_principal_amount between august and date alliedsignal borrowed dollar_figure million from asa by issuing asa dollar_figure million of short-term notes alliedsignal short-term notes these notes had a maturity_date of date a money-market yield and put and call options exercisable at par on a monthly basis alliedsignal used proceeds from the loan to extinguish the commercial paper it had issued on date alliedsignal and asa in a series of extensions changed the maturity of the alliedsignal short-term notes from date to date vi asa distributes the libor notes to alliedsignal on date the asa partnership committee met in bermuda and authorized a distribution of assets the minutes of this meeting state the representative of dominguito corporation n v expressed concern over the volatility of the investments he stated that dominguito would prefer cash in any distribution from the partnership the representative of allied-signal inc and allied-signal investment corporation voiced his opinion that they expected favorable interest rate fluctuations he stated that they would prefer to receive installment purchase agreements in any distribution of assets of the partnership following this meeting asa distributed dollar_figure of libor notes to alliedsignal dollar_figure of libor notes to asic and dollar_figure in cash and commercial paper to dominguito for purposes of the distribution asa valued the libor notes at dollar_figure the value of the libor notes reflected a dollar_figure increase in value since date and included dollar_figure attributable to the cost of selling the ppns the distribution of libor notes resulted in alliedsignal bearing the entire dollar_figure cost of selling the ppns ie such cost was embedded in the value of the libor notes in addition alliedsignal's and asic's combined interest in the libor notes increased from an approximately 60-percent indirect interest to a 100-percent direct interest alliedsignal determined that the libor notes' basis was dollar_figure computed as follows initial cost basi sec_1 of cost_basis allocated to fye computed basis on distribution dollar_figure - dollar_figure dollar_figure alliedsignal determined that dollar_figure of this basis should be allocated to the libor notes it received and dollar_figure to the libor notes asic received vii alliedsignal sells a portion of the libor notes during alliedsignal and asic sold libor notes for a total of dollar_figure the following chart delineates these sales date purchaser basis as reported sale price by alliedsignal unibank a s dollar_figure dollar_figure generale bank big_number big_number unibank a s big_number big_number big_number total big_number alliedsignal determined that these libor notes had a total basis of dollar_figure accordingly on its federal_income_tax return alliedsignal reported dollar_figure of capital losses ie dollar_figure minus dollar_figure relating to the sale of the libor notes and a capital_gain of dollar_figure relating to the sale of the ppns alliedsignal filed a form_1139 claiming a dollar_figure refund in attributable to a dollar_figure net_capital_loss carryback ie some of which was attributable to other capital_gains_and_losses alliedsignal incurred in after the libor note sale asic held no libor notes and alliedsignal held libor notes with a total notional_principal_amount of dollar_figure the total cost of selling the libor notes was dollar_figure rather than merrill lynch's initial estimate of less than dollar_figure merrill lynch structured and entered into swap transactions that transferred the interest rate risk of the libor notes from generale bank and unibank a s to merrill lynch these swaps were an effective inducement for the banks to buy the libor notes on date alliedsignal entered into its sixth swap with merrill lynch to further hedge its interest rate risk relating to its libor notes after this swap was in place alliedsignal was hedged on percent of its libor notes on date alliedsignal purchased 5-year treasury futures to lock in interest rates on the libor notes it intended to sell later that month viii dominguito's partnership_interest is reduced on date asa redeemed dollar_figure percent of dominguito's interest for dollar_figure the redemption reduced dominguito's interest to percent and increased alliedsignal' sec_23 and asic's respective interests to dollar_figure and dollar_figure percent throughout the venture alliedsignal and abn carefully calculated the shortfall between abn's specified return and barber's and dominguito's income allocations on its financial records alliedsignal recorded the shortfall as an accrued liability thereby treating the amount as a present obligation on date after calculating a shortfall alliedsignal paid abn dollar_figure the payment consisted of dollar_figure ie the difference between abn's funding cost and barber's and dominguito's combined income allocations dollar_figure ie interest on dollar_figure million of abn funds that remained in asa until november rather than date as had been established in the bermuda agreement and dollar_figure the dollar_figure payment was the difference between the dollar_figure million abn requested that alliedsignal pay up-front and the dollar_figure alliedsignal paid on date plus interest alliedsignal and abn had considered making this payment in the form of a consulting fee but they ultimately decided against this characterization on date asa redeemed percent of asa from dominguito for dollar_figure after the distribution the asa interests held by alliedsignal asic and dominguito were dollar_figure percent dollar_figure percent and percent respectively ix asa is liquidated during april and date alliedsignal representatives and mr den baas discussed abn's specified return and the liquidation of asa mr den baas provided alliedsignal with a schedule comparing barber's and dominguito's income allocations the schedule indicated that from date through date barber's and dominguito's income allocations exceeded abn's funding costs by dollar_figure alliedsignal prepared several analyses regarding abn's return some of these analyses included a determination of what abn's return would have been if alliedsignal had made a dollar_figure million payment up-front and if all of dominguito's interest in asa had been redeemed by date based upon these analyses alliedsignal suggested that abn pay alliedsignal dollar_figure plus the dollar_figure set forth in abn's schedule ultimately abn agreed to pay alliedsignal dollar_figure on date asa tendered the alliedsignal short-term notes to alliedsignal in return for a payment of dollar_figure million plus accrued interest of dollar_figure on the same day asa purchased newly issued 30-year alliedsignal notes the alliedsignal long-term notes the alliedsignal long-term notes had a dollar_figure million total notional_principal_amount and a dollar_figure percent interest rate on date asa exchanged the alliedsignal long-term notes for all the stock of asa investments inc a wholly owned subsidiary of asa which was formed to participate in the liquidation of asa on date asic was liquidated into alliedsignal and its dollar_figure percent asa interest was transferred to alliedsignal leaving alliedsignal and dominguito as asa's remaining partners ie alliedsignal owned percent and dominguito owned percent on date representatives of alliedsignal and dominguito met in bermuda and liquidated asa they allocated dollar_figure million of accrued interest on the alliedsignal long-term notes to alliedsignal allocated dollar_figure of asa's income to dominguito and transferred dollar_figure as previously agreed from dominguito's capital_account to alliedsignal's capital_account upon liquidation alliedsignal received dollar_figure and all the stock of asa investments inc and dominguito received dollar_figure and a dollar_figure million mca funding corp note x barber and dominguito are liquidated after alliedsignal's date purchase of barber's interest abn exercised its options to acquire from the demian and freya foundations barber's shares at par ie dollar_figure barber immediately declared a dividend in the amount of its remaining earnings and current profits three days later the demian and freya foundations reacquired these shares and liquidation proceedings subsequently commenced similarly following the liquidation of asa abn acquired the amount received from the liquidation of dominguito's asa interest xi alliedsignal sells the remaining libor note sec_26 on date utp redeemed all of alliedsignal's preferred_stock and warrants for dollar_figure million on date in a secondary public offering alliedsignal tendered all of its utp common_stock for dollar_figure million thus alliedsignal disposed of its entire_interest in utp for a total of dollar_figure million on date alliedsignal sold its remaining libor notes to bfce for dollar_figure alliedsignal calculated a basis of dollar_figure for these notes and on its federal_income_tax return reported a capital_loss of dollar_figure on the sale alliedsignal also reported a capital_gain of dollar_figure on the sale of its utp interest after taking account of other capital_gains_and_losses alliedsignal had a net_capital_loss of dollar_figure xii contribution distribution and expense summary alliedsignal and asic contributed dollar_figure million to asa and purchased barber's and dominguito's asa interests for dollar_figure ie a total investment of dollar_figure and ultimately received distributions from asa totaling dollar_figure alliedsignal made direct payments to barber dominguito and abn totaling dollar_figure paid dollar_figure in interest on the loan from asa received dollar_figure from its swap transactions and paid dollar_figure of expenses relating to transaction costs ie attributable to the sale of the ppns and libor notes and various fees ie merrill lynch's legal accounting and various financial services fees barber and dominguito collectively contributed dollar_figure million to asa and ultimately received dollar_figure the dollar_figure consisted of dollar_figure from alliedsignal's date purchase of all of barber's and a portion of dominguito's interests dollar_figure from redemptions of dominguito's interest dollar_figure in income and property distributions to barber and dominguito and dollar_figure in direct payments from alliedsignal to barber dominguito and abn abn ultimately received all payments to barber and dominguito in addition abn received dollar_figure from its swap transactions xiii respondent's determinations on date respondent issued the fpaa in the fpaa respondent disallowed the capital_gain portfolio_income portfolio expenses and a portion of the basis in the libor notes reported by asa respondent reallocated percent of such items to alliedsignal and percent of such items to asic in the fpaa respondent contends that asa is not a valid partnership and that barber and dominguito are not partners as an alternative position respondent contends that the transactions lack economic_substance respondent further states that if this contention is sustained no gain will be realized or recognized upon the sale of the ppns accordingly the primary issue is whether barber and dominguito are partners with alliedsignal and asic opinion i applicable law the internal_revenue_code provides that a partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on sec_761 a the existence of a valid partnership depends on whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 183_f2d_836 d c cir remanding 12_tc_196 ii the parties for purposes of our analysis we disregard barber and because we agree with respondent's primary contention we need not decide the economic_substance issue cf acm partnership v commissioner tcmemo_1997_115 addressing the economic_substance issue in a similar transaction dominguito the following facts demonstrate that barber and dominguito were abn's agents cf 485_us_340 first barber and dominguito were thinly capitalized shell_corporations established for the sole purpose of engaging in the venture second the parties treated abn as the real participant in the venture and disregarded barber's and dominguito's respective corporate forms eg alliedsignal on date paid abn dollar_figure for barber's and dominguito's participation in the venture third barber and dominguito were mere conduits abn lent barber and dominguito the funds for their respective capital contributions and retained options that allowed abn to purchase barber's and dominguito's shares for a de_minimis amount indeed mr den baas testified that eventually all barber's and dominguito's profit would come back to abn similarly because asic is alliedsignal's wholly owned subsidiary we consider alliedsignal not asic the relevant party therefore the issue is whether alliedsignal and abn intended to join together in the present conduct of an enterprise iii joint undertaking of an enterprise to form a valid partnership alliedsignal and abn must have intended to join together in the present conduct of an enterprise commissioner v culbertson supra pincite petitioner contends that alliedsignal and abn joined together for the common purpose of investing in interest bearing instruments and sharing the profits and losses therefrom we disagree for reasons that we summarize here and explain at greater length below alliedsignal and abn had divergent business goals alliedsignal entered into the venture for the sole purpose of generating capital losses to shelter an anticipated capital_gain in pursuing this goal alliedsignal chose to ignore transaction costs profit potential and other fundamental business considerations in fact alliedsignal's board and the board's executive committee focused only on potential tax benefits when they approved the plan in contrast abn entered into the venture for the sole purpose of receiving its specified return this return was independent of the performance of asa's investments eg the profitability of the libor notes and the success of the venture ie whether alliedsignal succeeded in generating capital losses moreover as will be explained abn did not have any profit potential beyond its specified return and did not have any intention of being alliedsignal's partner in essence we agree with justice frankfurter's statement that if an arrangement does not put all parties in the same business boat then they cannot get into the same boat merely to seek tax benefits commissioner v culbertson supra pincite frankfurter j concurring iv partnership formalities petitioner contends that asa is a bona_fide partnership because the purported partners carefully followed partnership formalities such formalities may have created a partnership facade but the conduct of alliedsignal and abn demonstrates that the bermuda agreement not the partnership_agreement governed their affairs a income allocations the partnership_agreement provided that asa's income would be allocated pursuant to a formula the income allocations however were merely an artifice to pay abn's specified return alliedsignal subtracted abn's income allocations from the specified return and made up the difference with direct payments on date alliedsignal made the first direct payment to abn--dollar_figure the dollar_figure was credited towards abn's specified return on date alliedsignal paid abn an additional dollar_figure which also was calculated to pay a portion of such return when the parties later determined that asa's income allocations and alliedsignal's direct payments to abn had exceeded the specified return alliedsignal demanded and received a dollar_figure refund in sum abn was entitled to receive only its specified return--no more and no less the payment of the specified return violated the partnership_agreement provision that no interest was to be paid on capital contributions the precise amount of this return could not be determined until alliedsignal and abn knew abn's actual interest rate on the funds it advanced and how long such funds were held in the partnership petitioner concedes that the direct payments to abn depended on the amount of time abn's funds were in asa yet it asks this court to conclude that the partnership provision barring interest on capital contributions was adhered to we decline to do so cf o'hare v commissi641_f2d_83 2d cir stating it is hardly likely that a true owner or joint venturer would agree to an arrangement whereby his profit depended upon the timing of the sale rather than the amount of the proceeds of the sale such a payment mechanism clearly suggests a fee for_the_use_of credit affg tcmemo_1980_34 the direct payments and the income allocations to abn were interest cf 308_us_488 defining interest as compensation_for the use or forbearance of money citing hunt v commissioner tcmemo_1990_248 petitioner contends that even if abn was entitled to a guaranteed return such return is not inconsistent with partnership treatment hunt however is distinguishable first in hunt the partnership_agreement provided for the guaranteed return abn' sec_33 specified return however was not provided in and was contrary to alliedsignal's and abn's partnership_agreement second in hunt the partner receiving the guaranteed return was also eligible to receive partnership profits in excess of such partner's guaranteed return abn however was only entitled to its specified return and nothing more cf o'hare v commissioner supra pincite stating that the taxpayer's failure to share in any of the profits above his prearranged fee militated against a finding that he was a joint venturer therefore hunt v commissioner supra is inapplicable b loss allocations the partnership_agreement provided that losses would be shared on a pro_rata basis abn however did not intend to nor did it actually share in asa's losses loss on ppn sale prior to meeting alliedsignal's representatives mr den baas told other abn officials that abn would not bear any loss relating to the ppn sale the bermuda agreement was consistent with this representation abn's date internal memorandum further confirms this agreement it states any possible loss for whatever reason on the sale of the medium term notes will be fully borne by allied signal the parties ensured that alliedsignal would bear such loss by embedding the cost of the ppn sale in the value of the libor notes ie the distribution of the libor notes would result in a corresponding decrease in alliedsignal's capital_account loss on libor notes with respect to the libor notes the only asa investment with any significant potential to fluctuate in value abn intended from the outset and did fully hedge its risk a decline in interest rates between the libor notes acquisition_date and alliedsignal's august purchase resulted in a dollar_figure decline in the libor notes' value consequently alliedsignal paid dollar_figure less to acquire barber's and dominguito's partnership interests than it would have paid if interest rates had remained constant this loss however was offset by abn's swap income as mr den baas testified as soon as the hedge was in place we didn't care anymore about the principal risk of the libor notes moreover when asked by the court about abn's upside potential relating to the libor notes mr den baas explained that we certainly took care that it would never happen because any increase in the value of the libor notes would be offset by losses from abn's swap transactions petitioner contends that in determining whether abn bore any risk of loss relating to the libor notes the court should not consider swap transactions outside the partnership this contention however is inconsistent with petitioner's assertion that alliedsignal's swaps were part of an integrated investment strategy which must be analyzed as a whole moreover merrill lynch pitched and alliedsignal purchased this package deal as an integrated investment strategy consisting of investments and swaps abn's swaps were part of this deal alliedsignal was fully aware that abn with assistance from the venture's facilitator ie merrill lynch would hedge its risk in the libor notes all testimony to the contrary was not credible accordingly it is appropriate to consider both alliedsignal's and abn's swap transactions loss arising from debt issuers' bankruptcy petitioner contends and the partnership_agreement provides that abn bore the risk of any asa loss attributable to the bankruptcy of the commercial paper ppn and libor note issuers the commercial paper which constituted most of asa's portfolio was aaa-rated short-term and from multiple issuers the ppns were issued by multiple aa-rated banks and held less than days the libor notes were issued by multiple aaa-rated banks and held only months indeed mr den baas testified that asa held a gorgeous portfolio of assets and was like a mini-bank because it had its own portfolio of multiple stellar credit risks in sum abn's risk relating to these assets was de_minimis c expenses the partnership_agreement implied that expenses would be borne by the partners in accordance with their respective interests pursuant to the bermuda agreement however alliedsignal was obligated to and did in fact pay all of asa's expenses we also note that alliedsignal's obligation to bear expenses reduced alliedsignal's return and undermined the stated purpose of obtaining a yield in excess of what they could obtain from u s treasury securities d management the partnership_agreement stated that the partners would share in the management of asa the agreement provided that asa's activities would require the vote or consent of partners whose partnership percentages totaled at least percent in reality however alliedsignal made all the critical decisions abn was a compliant and accommodating party which was chosen for the venture because it was willing to serve at alliedsignal's direction the management provision in the partnership_agreement was perfunctory because the scheduled steps were prearranged by merrill lynch and agreed to by alliedsignal and abn before they executed the partnership_agreement the distribution of the libor notes typifies how management responsibilities were shared before the parties executed the partnership_agreement alliedsignal had already decided that the libor notes would be distributed to it while the minutes of the date meeting state that dominguito's representative preferred cash distributions and expressed concern about the volatility of the libor notes abn had no such concern because it was fully hedged the minutes were manufactured to give the impression that abn was playing an active_management role when it was not from the outset of their relationship abn was fully aware that the libor notes would be distributed to alliedsignal e conclusion the characteristics of alliedsignal and abn's relationship are contrary to the characteristics of a bona_fide partnership alliedsignal and abn had divergent rather than common interests moreover they did not share in the venture's profit and losses and did not comply with their partnership_agreement when it conflicted with the bermuda agreement alliedsignal and abn knew that their conduct could jeopardize asa's partnership status so they carefully avoided documenting their true intent in short alliedsignal asic and abn's agents--barber and dominguito--did not have the requisite intent to join together for the purpose of carrying on a partnership and sharing in the profits and losses therefrom further analysis reveals that alliedsignal and abn had a debtor-creditor relationship v debtor-creditor relationship whether parties are in a partnership or a debtor-creditor relationship is a question of fact to be determined from all the facts and circumstances 43_tc_90 see 74_tc_476 the ultimate question is whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a loan for which repayment was expected regardless of the success of the venture dixie dairies corp v commissioner supra pincite the conduct of alliedsignal and abn confirms that they had a debtor-creditor relationship a alliedsignal alliedsignal did not recruit the foreign_partner instead it accepted merrill lynch's package deal that included a preselected partner it is both typical and rational for bona_fide partners to meet and negotiate prior to engaging in a dollar_figure billion transaction involving numerous steps complex swap arrangements and investments in sophisticated financial instruments yet alliedsignal's executive committee approved the plan before it even knew the identity of the foreign_partner the board approved the plan weeks after the venture began alliedsignal like a typical borrower was only concerned that a strong reputable bank was financing the transaction the identity of the bank was irrelevant alliedsignal spent a considerable amount of time ensuring that abn received its specified return and was preoccupied with determining the amount of and the labels attached to the direct payments to abn petitioner contends that there was no assurance commitment or binding agreement to pay abn a specified return alliedsignal however scrupulously calculated the shortfall between barber's and dominguito's income allocations and abn's specified return and recorded this shortfall as an accrued liability for financial purposes alliedsignal wanted to ensure that its direct payments and asa's income allocations to abn were being properly credited toward alliedsignal's obligation to pay abn's specified return in essence alliedsignal's conduct resembled that of a meticulous borrower rather than a partner b abn from the outset of the venture abn processed the asa transaction just like any other large corporate loan for loans more than dollar_figure million abn required approval from its north american credit committee foreign credit department and headquarters accordingly abn new york submitted the loan application relating to the plan and abn approved the loan through the aforementioned channels although abn was ostensibly considering a loan to barber and dominguito it evaluated and approved the loan based on alliedsignal's financial statements in addition the abn loan-approval committees authorized the loan only after they were assured that the loan contained terms and degrees of risk commensurate with loans that it ordinarily makes abn like most prudent lenders attempted to insulate itself from credit risk by establishing certain safeguards it insisted that most of asa's investments be in high-grade low-risk short- term notes in addition by lending the funds through barber and dominguito rather than directly to alliedsignal abn established a direct interest in what mr den baas characterized as a gorgeous portfolio of aaa-rated diversified high-grade assets rather than a dollar_figure million loan to a single a-rated company furthermore abn had collateral for the funds it transferred to asa because asa's commercial paper was physically kept in abn's vault and asa's other investments were maintained in a custody account at abn new york abn merely sought its specified return this return was equivalent to interest and was guaranteed by alliedsignal the parties agreed that abn would be repaid according to a specified schedule which established fixed maturity dates when abn was to be repaid ie date date and full repayment by date if alliedsignal missed a payment_date it compensated abn for the prolonged period eg the date payment of dollar_figure of interest because asa partially redeemed abn' sec_41 interest in november rather than march of in addition by engaging in swap transactions abn restricted its ability to earn a rate of return in excess of the rate available on direct investments in the securities which the partnership plans to purchase mr den baas testified that abn did not want to gamble on interest rates and that its swaps were designed to prevent abn from sharing in profits or losses from the libor notes--the asa asset with the most profit potential we must look to the substance of the transactions rather than the form hambuechen v commissioner supra pincite see 293_us_465 when the formalities are stripped away abn is in substance a lender accordingly we hold that barber and dominguito were not partners in asa and that the appropriate amount of gain relating to the sale of the ppns and loss relating to the sale of the libor notes shall be allocated between alliedsignal and asic all contentions that have not been addressed are either irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
